Reply to: Craig V. Rollins CLARK WILSON LLP Direct Tel: Barristers & Solicitors Email: cvr@cwilson.com Patent & Trade-Mark Agents File No: 40710-0001 900 – 885 West Georgia Street Vancouver, BC V6C 3H1 Canada T. 604.687.5700 F. 604.687.6314 cwilson.com December 12, 2013 BY EDGAR Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC20549-4561 Attention: John Reynolds, Assistant Director Dear Sirs/Mesdames: Re: KonaRed Corporation (the “Company”) Form 8-K Filed October 10, 2013 File No. 333-176429 Further to our letter of November 22, 2013, we write on behalf of the Company in response to your letter dated November 12, 2013 (the “Comment Letter”) with respect to the Company’s above-noted filing.The Company has compiled information to respond to a substantial number of your comments in the Comment Letter; however, the Company requests a second extension of the deadline to complete its response.The Company expects to provide a complete response to all comments by no later than December 23, 2013. Yours truly, CLARK WILSON LLP Per:“Craig V. Rollins” Craig V. Rollins cc: KonaRed Corporation Attention: Shaun Roberts
